Citation Nr: 1606319	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-05 326	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable initial rating for tinea manuum, tinea pedis with onychomycosis.  

2.  Entitlement to service connection for memory loss.  

3.  Entitlement to service connection for hair loss.

4.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had honorable active service from July 7, 1982 to June 2, 1995.  The Veteran also had military service from June 3, 1995 to May 8, 2001, which was found to be a bar to VA benefits by a September 2010 administrative decision.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case is currently with the St. Louis, Missouri RO.  

The April 2010 rating decision, in pertinent part, granted service connection for tinea manuum, tinea pedis with onychomycosis, and assigned a noncompensable initial rating effective January 22, 2009, denied service connection for joint pain, denied service connection for headaches, denied service connection for hair loss, and denied service connection for memory loss.  The Veteran filed a notice of disagreement with respect to these issues and a Statement of the Case was issued in November 2012.  The Veteran filed a substantive appeal with respect to the aforementioned issues in January 2013.   

Subsequently, an August 2014 rating decision granted service connection for fibromyalgia and assigned an initial rating of 40 percent effective October 21, 2013.  It was noted that the symptoms of fibromyalgia included widespread musculoskeletal pain, headaches, fatigue, stiffness, paresthesias, and irritable bowel symptoms.  The August 2014 rating decision did not specifically address the appealed issues for entitlement to service connection for joint pain, headaches, and memory loss.  Thereafter, an April 2015 rating decision assigned an earlier effective date of January 22, 2009 for the award of service connection for fibromyalgia, "initially claimed as joint pain, headaches, and memory loss."  The April 2015 rating decision stated that the award of service connection for fibromyalgia represented a complete grant of the benefits sought on appeal concerning the claims for service connection for joint pain, headaches, and memory loss.  An undated VA notice letter advised the Veteran of the April 2015 rating decision and stated that the only remaining issues on appeal for the Board's consideration were entitlement to service connection for hair loss and entitlement to a compensable initial rating for tinea manuum and tinea pedis with onychomycosis.  While the undersigned Veterans Law Judge (VLJ) took testimony regarding the Veteran's claimed joint pain and headaches, the Board finds that the award of service connection for fibromyalgia was a complete grant of the benefits sought concerning the joint pain and headaches.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The rating criteria for fibromyalgia include the symptoms of widespread musculoskeletal pain, tender points and headache.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Therefore, the claims for service connection for joint pain and service connection for headaches are no longer in appellate status as they are manifestations of the now service-connected fibromyalgia.  

However, the Board finds that the claim for service connection for memory loss remains in appellate status.  While the April 2015 rating decision determined that the award of service connection for fibromyalgia included memory loss, VA's rating schedule does not show that memory loss is a symptom of fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Accordingly, the benefit sought was not granted in full and remains in appellate status as shown on the title page of this decision.    

In October 2015, the Veteran testified during a video conference hearing before a VLJ.  A transcript of the hearing is associated with the record.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his hearing, the Veteran testified that he was unemployed.  When asked by the undersigned VLJ as to whether he cited his skin disability as a reason for his unemployment, he responded yes and that there were several reasons for his unemployment.   Accordingly, the Board finds that the issue has been raised and is in appellate status, as shown on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing, the Veteran testified that he was recently granted disability benefits from the Social Security Administration (SSA).  While the Veteran reported that he was granted disability benefits for his back, he also stated that he cited several reasons for his unemployment, but was ultimately awarded for his back.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  The Board points out that "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Accordingly, the Board must remand to obtain records from the SSA.

In addition, it appears that the Veteran receives current VA medical treatment.  The most recent VA medical treatment records are dated in September 2012.  Updated VA treatment records must be requested and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, as the case is being remanded for additional development, a new VA examination to determine the current severity of the Veteran's tinea manuum, tinea pedis with onychomycosis, must be completed.  Also, addendum opinions regarding the nature and etiology of the Veteran's claimed hair loss and memory loss must be requested.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter and a VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability, with respect to the issue of entitlement to a TDIU.

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran notified accordingly.

3.  Request updated VA medical treatment records from the VA St. Louis Health Care System from September 2012 to the present.  

4.  Schedule the Veteran for an examination with respect to his service-connected tinea manuum, tinea pedis with onychomycosis.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's skin condition.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

The examiner must describe all symptoms and manifestations of the Veteran's tinea manuum, tinea pedis with onychomycosis.  

5.  Request an addendum opinion from a suitably qualified VA examiner with respect to the nature and etiology of the Veteran's claimed memory loss.  The claims folder must be reviewed and the examiner must indicate that the review was completed. 

Following review of the claims folder, express an opinion as to the following:  

*Does the Veteran's memory loss constitute a separate diagnosed disability?  

*If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's memory loss is related to or otherwise caused by active service?

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's memory loss is proximately due to or aggravated by the service-connected fibromyalgia?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for any opinion reached.  

6.  Request an addendum opinion from a suitably qualified VA examiner with respect to the nature and etiology of the Veteran's claimed hair loss.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Following review of the claims folder, express an opinion as to the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hair loss is related to or otherwise caused by active service?

Rationale must be provided for any opinion expressed.

7.  Thereafter, readjudicate the issues on appeal, and adjudicate the issue of entitlement to a TDIU. If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




